Spratley, J.,
dissenting.
As I read the evidence in this case, there is a conflict on several questions of fact. I will here refer to only two of the disputed questions.
The mother of the decedent and a friend testify that the defendant stated to them that the outcry of the young woman passenger was uttered as the car was coming off the bridge, about three hundred feet from the place at which she met her death. The defendant testifies positively that the outcry was made when the car was eighteen feet from the point of the collision. The outcry, “My God, Bob, please do something,” indicates that it was one of alarm, and made in view of approaching or imminent danger. If it *684was made on account of the speed of the car, it is difficult to understand why it did not refer to the speed, since that would have been simpler and more natural. It must have been the danger aroused by the sight of the tree, shown by the headlights of the car, that caused her alarm.
It is true that two police officers testified that the defendant made a statement that he was running from fifty-five to sixty miles an hour. The defendant testified that while he might have made the statement to the officers in the excitement immediately succeeding the accident, upon reflection, he believed that his speed was nearer forty-five or fifty miles an hour.
Taking into consideration the conditions under which the first statement was made, the circumstance of having to slow down on account of the narrowness of the bridge on account of the toll station, and the maturer reflection of the defendant, there is a substantial conflict.
On the conflicts in the above testimony, the jury resolved the doubt in favor of the defendant. The jury had the opportunity of seeing and hearing these witnesses testify, and of noting their testimony and demeanor. The emphasis which the witnesses imparted to their words, is incapable of being accurately reproduced on the printed page. Under this state of facts and under these conditions, I am unable to say that the same conclusion would necessarily be drawn therefrom by all reasonable men. Whether or not, under the surroundings and circumstances, the conduct of the defendant amounted to gross negligence, was a question for the jury under proper instructions from the court. There is nothing inherently incredible about the defendant’s testimony. While there may be no doubt of the ordinary negligence of the defendant, the question of his gross negligence depends upon the credit to be given the defendant’s testimony.
There are other and far-reaching questions involved in this suit, but the majority opinion having concluded that there was gross negligence as a matter of law, it would *685serve no useful purpose to discuss these other questions in a dissenting opinion.
I dissent from the majority opinion because of my inability to agree that the statement of facts, upon which it is based, are not in conflict, and because the conclusions of law therein reached, are not applicable to a more accurate statement of the evidence.